     Case 4:19-cv-01491 Document 45-1 Filed on 07/01/20 in TXSD Page 1 of 38



                      UNITED STATES DISTRICT COURT
                   FOR THE SOUTHERN DISTRICT OF TEXAS
STATE FARM MUTUAL AUTOMOBILE
INSURANCE COMPANY and STATE
FARM COUNTY MUTUAL INSURANCE
COMPANY OF TEXAS,

        Plaintiff,

v.
                                                      Case No. 4:19-cv-01491
NOORUDDIN S. PUNJWANI, M.D.;                          Hon. Ewing Werlein, Jr.
PAIN ALLEVIATION &
INTERVENTIONAL NEEDS, LLC n/k/a
PAIN ALLEVIATION &
INTERVENTIONAL NEEDS, PLLC;
BARKETALI M. ROOPANI; ANIL B.
ROOPANI; and SOHAIL B. ROOPANI,

        Defendants.

                       NOTICE OF NON-PARTY SUBPOENAS

        PLEASE TAKE NOTICE that, pursuant to Federal Rule of Civil Procedure 45, Plaintiffs

State Farm Mutual Automobile Insurance Company and State Farm County Mutual Insurance

Company of Texas will issue non-party subpoenas duces tecum, copies of which are attached

hereto, to be served on the following entities:

                         Law Office of Merick Nepomuceno P.C.
                     c/o Registered Agent Emmerico Tan Nepomuceno
                                     4150 Lanark Lane
                                   Houston, Texas 77025

                                 Talabi & Associates, P.C.
                            c/o Registered Agent Mehran Talabi
                               6420 Richmond Ave., Ste. 600
                                  Houston, Texas 77057



                                                                            EXHIBIT 1
   Case 4:19-cv-01491 Document 45-1 Filed on 07/01/20 in TXSD Page 2 of 38



                          The Law Office of Hilda L. Sibrian PC
                      c/o Registered Agent Romano & Sumner, PLLC
                             4610 Sweetwater Blvd., Suite 200
                                 Sugar Land, Texas 77479

                              The Mukerji Law Firm, P.C.
                          c/o Registered Agent Sam K. Mukerji
                                    2405 Smith Street
                                 Houston, Texas 77006

                                 Adame * Garza, LLP
                                   1322 Yale Street
                                 Houston, Texas 77008




Dated: June 8, 2020                           Respectfully submitted,

                                              /s/ Jared T. Heck
                                              Ross O. Silverman (admitted pro hac vice)
                                              Katten Muchin Rosenman LLP
                                              525 W. Monroe Street
                                              Chicago, Illinois 60661-3693
                                              P: (312) 902-5200
                                              F: (312) 577-8989
                                              ross.silverman@katten.com

                                              ATTORNEY-IN-CHARGE FOR
                                              PLAINTIFFS

                                              Micah Kessler (S.D. Tex. No. 21206)
                                              Nistico, Crouch & Kessler, P.C.
                                              1900 West Loop South, Suite 800
                                              Houston, Texas 77027
                                              (713) 781-2889
                                              mkessler@nck-law.com

                                              Jared T. Heck (admitted pro hac vice)
                                              Katten Muchin Rosenman LLP
                                              525 West Monroe Street
                                              Chicago, Illinois 60661-3693
                                              (312) 902-5200
                                              jared.heck@katten.com
    Case 4:19-cv-01491 Document 45-1 Filed on 07/01/20 in TXSD Page 3 of 38



                               CERTIFICATE OF SERVICE

       I hereby certify that on June 8, 2020, the foregoing was served on the following counsel

via electronic mail:

Mark S. Armstrong, Esq.
POLSINELLI PC
1000 Louisiana Street, Suite 6400
Houston, Texas 77002
713-374-1600
Fax: 713-374-1601
marmstrong@polsinelli.com

Lauren E. Tucker McCubbin, Esq.
900 W. 48th Place, Suite 900
Kansas City, Missouri 64112
816-753-1000
Fax: 816-753-1536
ltucker@polsinelli.com

Ebad Khan, Esq.
1000 Louisiana Street, Suite 6400
Houston, Texas 77002
713-374-1600
Fax: 713-374-1601
ekhan@polsinelli.com

Todd W. Mensing
tmensing@azalaw.com
Sammy Ford IV
sford@azalaw.com
AHMAD, ZAVITSANOS, ANAIPAKOS, ALAVI & MENSING P.C.
1221 McKinney, Suite 2500
Houston, Texas 77010
(713) 600-4979 (Phone)
(713) 655-0062 (Fax)


                                                            /s/ Jared T. Heck
                                                            Attorney for Plaintiffs
Case 4:19-cv-01491 Document 45-1 Filed on 07/01/20 in TXSD Page 4 of 38
                Case 4:19-cv-01491 Document 45-1 Filed on 07/01/20 in TXSD Page 5 of 38

AO 88B (Rev. 12/13) Subpoena to Produce Documents, Information, or Objects or to Permit Inspection of Premises in a Civil Action (Page 2)

Civil Action No. 4:19-cv-01491

                                                      PROOF OF SERVICE
                      (This section should not be filed with the court unless required by Fed. R. Civ. P. 45.)

            I received this subpoena for (name of individual and title, if any)
on (date)                               .


                I served the subpoena by delivering a copy to the named person as follows:


                                                                                            on (date)                                   ; or

                I returned the subpoena unexecuted because:
                                                                                                                                               .

            Unless the subpoena was issued on behalf of the United States, or one of its officers or agents, I have also
            tendered to the witness the fees for one day’s attendance, and the mileage allowed by law, in the amount of
            $                                     .

My fees are $                                     for travel and $                               for services, for a total of $                .


            I declare under penalty of perjury that this information is true.


Date:
                                                                                                    Server’s signature



                                                                                                 Printed name and title




                                                                                                    Server’s address


Additional information regarding attempted service, etc.:




AO 88B (Rev. 12/13) Subpoena to Produce Documents, Information, or Objects or to Permit Inspection of Premises in a Civil Action(Page 3)

                            Federal Rule of Civil Procedure 45 (c), (d), (e), and (g) (Effective 12/1/13)
                Case 4:19-cv-01491 Document 45-1 Filed on 07/01/20 in TXSD Page 6 of 38
(c) Place of Compliance.                                                                (ii) disclosing an unretained expert’s opinion or information that does
                                                                                   not describe specific occurrences in dispute and results from the expert’s
  (1) For a Trial, Hearing, or Deposition. A subpoena may command a                study that was not requested by a party.
person to attend a trial, hearing, or deposition only as follows:                     (C) Specifying Conditions as an Alternative. In the circumstances
   (A) within 100 miles of where the person resides, is employed, or               described in Rule 45(d)(3)(B), the court may, instead of quashing or
regularly transacts business in person; or                                         modifying a subpoena, order appearance or production under specified
   (B) within the state where the person resides, is employed, or regularly        conditions if the serving party:
transacts business in person, if the person                                             (i) shows a substantial need for the testimony or material that cannot be
      (i) is a party or a party’s officer; or                                      otherwise met without undue hardship; and
      (ii) is commanded to attend a trial and would not incur substantial               (ii) ensures that the subpoenaed person will be reasonably compensated.
expense.
                                                                                   (e) Duties in Responding to a Subpoena.
  (2) For Other Discovery. A subpoena may command:
   (A) production of documents, electronically stored information, or                (1) Producing Documents or Electronically Stored Information. These
tangible things at a place within 100 miles of where the person resides, is        procedures apply to producing documents or electronically stored
employed, or regularly transacts business in person; and                           information:
   (B) inspection of premises at the premises to be inspected.                        (A) Documents. A person responding to a subpoena to produce documents
                                                                                   must produce them as they are kept in the ordinary course of business or
(d) Protecting a Person Subject to a Subpoena; Enforcement.                        must organize and label them to correspond to the categories in the demand.
                                                                                      (B) Form for Producing Electronically Stored Information Not Specified.
 (1) Avoiding Undue Burden or Expense; Sanctions. A party or attorney              If a subpoena does not specify a form for producing electronically stored
responsible for issuing and serving a subpoena must take reasonable steps          information, the person responding must produce it in a form or forms in
to avoid imposing undue burden or expense on a person subject to the               which it is ordinarily maintained or in a reasonably usable form or forms.
subpoena. The court for the district where compliance is required must                (C) Electronically Stored Information Produced in Only One Form. The
enforce this duty and impose an appropriate sanction—which may include             person responding need not produce the same electronically stored
lost earnings and reasonable attorney’s fees—on a party or attorney who            information in more than one form.
fails to comply.                                                                      (D) Inaccessible Electronically Stored Information. The person
                                                                                   responding need not provide discovery of electronically stored information
 (2) Command to Produce Materials or Permit Inspection.                            from sources that the person identifies as not reasonably accessible because
   (A) Appearance Not Required. A person commanded to produce                      of undue burden or cost. On motion to compel discovery or for a protective
documents, electronically stored information, or tangible things, or to            order, the person responding must show that the information is not
permit the inspection of premises, need not appear in person at the place of       reasonably accessible because of undue burden or cost. If that showing is
production or inspection unless also commanded to appear for a deposition,         made, the court may nonetheless order discovery from such sources if the
hearing, or trial.                                                                 requesting party shows good cause, considering the limitations of Rule
   (B) Objections. A person commanded to produce documents or tangible             26(b)(2)(C). The court may specify conditions for the discovery.
things or to permit inspection may serve on the party or attorney designated
in the subpoena a written objection to inspecting, copying, testing, or            (2) Claiming Privilege or Protection.
sampling any or all of the materials or to inspecting the premises—or to             (A) Information Withheld. A person withholding subpoenaed information
producing electronically stored information in the form or forms requested.        under a claim that it is privileged or subject to protection as trial-preparation
The objection must be served before the earlier of the time specified for          material must:
compliance or 14 days after the subpoena is served. If an objection is made,           (i) expressly make the claim; and
the following rules apply:                                                             (ii) describe the nature of the withheld documents, communications, or
     (i) At any time, on notice to the commanded person, the serving party         tangible things in a manner that, without revealing information itself
may move the court for the district where compliance is required for an            privileged or protected, will enable the parties to assess the claim.
order compelling production or inspection.                                           (B) Information Produced. If information produced in response to a
     (ii) These acts may be required only as directed in the order, and the        subpoena is subject to a claim of privilege or of protection as trial-
order must protect a person who is neither a party nor a party’s officer from      preparation material, the person making the claim may notify any party that
significant expense resulting from compliance.                                     received the information of the claim and the basis for it. After being
                                                                                   notified, a party must promptly return, sequester, or destroy the specified
 (3) Quashing or Modifying a Subpoena.                                             information and any copies it has; must not use or disclose the information
   (A) When Required. On timely motion, the court for the district where           until the claim is resolved; must take reasonable steps to retrieve the
compliance is required must quash or modify a subpoena that:                       information if the party disclosed it before being notified; and may promptly
     (i) fails to allow a reasonable time to comply;                               present the information under seal to the court for the district where
     (ii) requires a person to comply beyond the geographical limits               compliance is required for a determination of the claim. The person who
specified in Rule 45(c);                                                           produced the information must preserve the information until the claim is
     (iii) requires disclosure of privileged or other protected matter, if no      resolved.
exception or waiver applies; or
     (iv) subjects a person to undue burden.                                       (g) Contempt.
  (B) When Permitted. To protect a person subject to or affected by a              The court for the district where compliance is required—and also, after a
subpoena, the court for the district where compliance is required may, on          motion is transferred, the issuing court—may hold in contempt a person
motion, quash or modify the subpoena if it requires:                               who, having been served, fails without adequate excuse to obey the
      (i) disclosing a trade secret or other confidential research,                subpoena or an order related to it.
development, or commercial information; or




                                         For access to subpoena materials, see Fed. R. Civ. P. 45(a) Committee Note (2013).
    Case 4:19-cv-01491 Document 45-1 Filed on 07/01/20 in TXSD Page 7 of 38



                                SUBPOENA RIDER
                     LAW OFFICE OF MERICK NEPOMUCENO P.C.


Definitions

       1.      The terms “You” and “Your” shall mean the Law Office of Merick Nepomuceno

P.C., any shareholder, director, officer, employee, agent, entity, or other person acting on behalf

of the Law Office of Merick Nepomuceno P.C., and any entity the Law Office of Merick

Nepomuceno P.C. owns or controls.

       2.      The term “Communications” shall mean all discussions, conversations, meetings,

conferences, telephone conversations, text messages, interviews, negotiations, agreements,

understandings, cards, letters, correspondences, telegrams, telexes, electronic mail, voicemail, or

other forms of written or verbal interchange, however transmitted or stored, including reports,

notes, memoranda, lists, agenda and other records of any communications.

       3.      The term “Defendant” and “Defendants” shall mean Nooruddin S. Punjwani, M.D.,

Pain Alleviation & Interventional Needs, LLC n/k/a Pain Alleviation & Interventional Needs,

PLLC, Barketali M. Roopani, Anil B. Roopani, and Sohail B. Roopani.

       4.      The term “Documents” shall mean every original (and every copy of any original

or copy which differs in any way from any original), every writing or recording of every kind or

description, whether handwritten, typed, drawn, sketched, printed, computerized or recorded by

any mechanical, electronic or electrical means whatsoever, including without limitation books,

records, papers, letters, instructions, pamphlets, brochures, circulars, advertisements,

specifications, blueprints, maps, plats, surveys, drawings, sketches, graphs, charts, plans, reports,

correspondence, e-mails, text messages, faxes, Communications, memoranda, notes, notebooks,

lists, analyses, financial statements, bank statements, deposit tickets, cancelled checks, wire

transfers, solicitations, PowerPoint presentations, charts, minutes, calendars, appointment books,

                                                 1
    Case 4:19-cv-01491 Document 45-1 Filed on 07/01/20 in TXSD Page 8 of 38



itineraries, vouchers, receipts, contracts, agreements, invoices, written memorials of oral

communications, photographs, films, video tapes, audio tapes, recordings and compilations of data

or other information, including any compilations from which information can be obtained. The

term “Documents” shall have the broadest meaning possible consistent with the Federal Rules of

Civil Procedure.

       5.      The term “Elite Entities” shall mean Elite Health Services; Elite Imaging &

Diagnostic; Elite Healthcare; Med Center Healthcare Services, L.P. d/b/a Elite Health Services –

Medical Center; Clay Healthcare Services LLC d/b/a Elite Health Services – West Houston; Elite

Opco GP, LLC; Elite HSR, LLC; Elite HS Management, LLC; Elite HS Holdco, L.P.; Elite HS

Staffing, LLC; and Elite GP, LLC, and these entities’ current and former officers, directors,

members, partners, employees, agents, independent contractors, corporate parents, subsidiaries,

and affiliates, and any other individuals or entities acting on their behalf.

       6.      The term “P.A.I.N.” shall mean Defendant Pain Alleviation & Interventional

Needs, LLC n/k/a Pain Alleviation & Interventional Needs, PLLC, and its current and former

officers, directors, members, partners, employees, agents, independent contractors, corporate

parents, subsidiaries, and affiliates, and any other individuals or entities acting on behalf of

P.A.I.N.

       7.      The terms “Payment” or “Payments” shall mean anything of value.

       8.      The term “related to” or “relating to” shall mean directly or indirectly relating to,

mentioning or describing, pertaining to, being connected with, referring to, or reflecting upon a

stated subject matter.




                                                  2
    Case 4:19-cv-01491 Document 45-1 Filed on 07/01/20 in TXSD Page 9 of 38



Instructions

       1.       You are required to produce all non-privileged responsive Documents within Your

custody, possession, or control, including all non-privileged responsive Documents in the

possession of Your agents, such as financial institutions, attorneys, or accountants.

       2.       Any information or Document responsive to these Requests that is not produced or

disclosed by reason of a claim of privilege or work-product protection, or for any other reason,

shall be identified by: (i) the date the Document was created; (ii) general subject matter; (iii)

identity of person(s) to whom the information, or any portion thereof, has been revealed; (iv)

identity of person(s) from whom the information was communicated; and (v) the basis upon which

the information is being withheld.

       3.       The singular form of any word shall include the plural and the plural shall include

the singular.

       4.       The terms “and,” “or,” and “and/or” shall be construed conjunctively or

disjunctively as necessary to bring within the scope all responses that might otherwise be construed

as outside its scope.

       5.       Unless otherwise specified, the time period applicable to these Requests is

January 1, 2015 to the present.

Document Requests

       1.       All Documents regarding any of the claims and claimants identified in the attached

Exhibit A,1 including but not limited to any letters of protection related to the medical treatment

of those individuals and the referral or solicitation of those individuals for health-care services.




1
   Please contact David Lopez via email (david.lopez@katten.com) to obtain Exhibit A. It will
then be submitted to you via a secure dropbox link.

                                                  3
   Case 4:19-cv-01491 Document 45-1 Filed on 07/01/20 in TXSD Page 10 of 38



       2.      All Communications between You and any Defendant regarding any of the claims

and claimants identified in the attached Exhibit A, including but not limited to any

Communications regarding any treatment rendered by P.A.I.N. and/or the Elite Entities, letters of

protection, and the referral or solicitation of those individuals for health-care services.

       3.      All Documents and Communications reflecting the disbursement of settlement or

litigation proceeds for claims that You made on behalf of any of the individuals identified in the

attached Exhibit A, including, but not limited to any settlement statements, settlement-

disbursement sheets, total settlement amounts, and total disbursement amounts.

       4.      All Documents and Communications reflecting any contractual relationships,

financial arrangements, and/or referral arrangements between You and any Defendant.

       5.      All Documents reflecting Payments made to and/or received from any Defendant,

including but not limited to any invoices, receipts, statements, accounting ledgers, checks, and/or

Forms 1099-MISC.




                                                  4
Case 4:19-cv-01491 Document 45-1 Filed on 07/01/20 in TXSD Page 11 of 38
                Case 4:19-cv-01491 Document 45-1 Filed on 07/01/20 in TXSD Page 12 of 38

AO 88B (Rev. 12/13) Subpoena to Produce Documents, Information, or Objects or to Permit Inspection of Premises in a Civil Action (Page 2)

Civil Action No. 4:19-cv-01491

                                                      PROOF OF SERVICE
                      (This section should not be filed with the court unless required by Fed. R. Civ. P. 45.)

            I received this subpoena for (name of individual and title, if any)
on (date)                               .


                I served the subpoena by delivering a copy to the named person as follows:


                                                                                            on (date)                                   ; or

                I returned the subpoena unexecuted because:
                                                                                                                                               .

            Unless the subpoena was issued on behalf of the United States, or one of its officers or agents, I have also
            tendered to the witness the fees for one day’s attendance, and the mileage allowed by law, in the amount of
            $                                     .

My fees are $                                     for travel and $                               for services, for a total of $                .


            I declare under penalty of perjury that this information is true.


Date:
                                                                                                    Server’s signature



                                                                                                 Printed name and title




                                                                                                    Server’s address


Additional information regarding attempted service, etc.:




AO 88B (Rev. 12/13) Subpoena to Produce Documents, Information, or Objects or to Permit Inspection of Premises in a Civil Action(Page 3)

                            Federal Rule of Civil Procedure 45 (c), (d), (e), and (g) (Effective 12/1/13)
               Case 4:19-cv-01491 Document 45-1 Filed on 07/01/20 in TXSD Page 13 of 38
(c) Place of Compliance.                                                                (ii) disclosing an unretained expert’s opinion or information that does
                                                                                   not describe specific occurrences in dispute and results from the expert’s
  (1) For a Trial, Hearing, or Deposition. A subpoena may command a                study that was not requested by a party.
person to attend a trial, hearing, or deposition only as follows:                     (C) Specifying Conditions as an Alternative. In the circumstances
   (A) within 100 miles of where the person resides, is employed, or               described in Rule 45(d)(3)(B), the court may, instead of quashing or
regularly transacts business in person; or                                         modifying a subpoena, order appearance or production under specified
   (B) within the state where the person resides, is employed, or regularly        conditions if the serving party:
transacts business in person, if the person                                             (i) shows a substantial need for the testimony or material that cannot be
      (i) is a party or a party’s officer; or                                      otherwise met without undue hardship; and
      (ii) is commanded to attend a trial and would not incur substantial               (ii) ensures that the subpoenaed person will be reasonably compensated.
expense.
                                                                                   (e) Duties in Responding to a Subpoena.
  (2) For Other Discovery. A subpoena may command:
   (A) production of documents, electronically stored information, or                (1) Producing Documents or Electronically Stored Information. These
tangible things at a place within 100 miles of where the person resides, is        procedures apply to producing documents or electronically stored
employed, or regularly transacts business in person; and                           information:
   (B) inspection of premises at the premises to be inspected.                        (A) Documents. A person responding to a subpoena to produce documents
                                                                                   must produce them as they are kept in the ordinary course of business or
(d) Protecting a Person Subject to a Subpoena; Enforcement.                        must organize and label them to correspond to the categories in the demand.
                                                                                      (B) Form for Producing Electronically Stored Information Not Specified.
 (1) Avoiding Undue Burden or Expense; Sanctions. A party or attorney              If a subpoena does not specify a form for producing electronically stored
responsible for issuing and serving a subpoena must take reasonable steps          information, the person responding must produce it in a form or forms in
to avoid imposing undue burden or expense on a person subject to the               which it is ordinarily maintained or in a reasonably usable form or forms.
subpoena. The court for the district where compliance is required must                (C) Electronically Stored Information Produced in Only One Form. The
enforce this duty and impose an appropriate sanction—which may include             person responding need not produce the same electronically stored
lost earnings and reasonable attorney’s fees—on a party or attorney who            information in more than one form.
fails to comply.                                                                      (D) Inaccessible Electronically Stored Information. The person
                                                                                   responding need not provide discovery of electronically stored information
 (2) Command to Produce Materials or Permit Inspection.                            from sources that the person identifies as not reasonably accessible because
   (A) Appearance Not Required. A person commanded to produce                      of undue burden or cost. On motion to compel discovery or for a protective
documents, electronically stored information, or tangible things, or to            order, the person responding must show that the information is not
permit the inspection of premises, need not appear in person at the place of       reasonably accessible because of undue burden or cost. If that showing is
production or inspection unless also commanded to appear for a deposition,         made, the court may nonetheless order discovery from such sources if the
hearing, or trial.                                                                 requesting party shows good cause, considering the limitations of Rule
   (B) Objections. A person commanded to produce documents or tangible             26(b)(2)(C). The court may specify conditions for the discovery.
things or to permit inspection may serve on the party or attorney designated
in the subpoena a written objection to inspecting, copying, testing, or            (2) Claiming Privilege or Protection.
sampling any or all of the materials or to inspecting the premises—or to             (A) Information Withheld. A person withholding subpoenaed information
producing electronically stored information in the form or forms requested.        under a claim that it is privileged or subject to protection as trial-preparation
The objection must be served before the earlier of the time specified for          material must:
compliance or 14 days after the subpoena is served. If an objection is made,           (i) expressly make the claim; and
the following rules apply:                                                             (ii) describe the nature of the withheld documents, communications, or
     (i) At any time, on notice to the commanded person, the serving party         tangible things in a manner that, without revealing information itself
may move the court for the district where compliance is required for an            privileged or protected, will enable the parties to assess the claim.
order compelling production or inspection.                                           (B) Information Produced. If information produced in response to a
     (ii) These acts may be required only as directed in the order, and the        subpoena is subject to a claim of privilege or of protection as trial-
order must protect a person who is neither a party nor a party’s officer from      preparation material, the person making the claim may notify any party that
significant expense resulting from compliance.                                     received the information of the claim and the basis for it. After being
                                                                                   notified, a party must promptly return, sequester, or destroy the specified
 (3) Quashing or Modifying a Subpoena.                                             information and any copies it has; must not use or disclose the information
   (A) When Required. On timely motion, the court for the district where           until the claim is resolved; must take reasonable steps to retrieve the
compliance is required must quash or modify a subpoena that:                       information if the party disclosed it before being notified; and may promptly
     (i) fails to allow a reasonable time to comply;                               present the information under seal to the court for the district where
     (ii) requires a person to comply beyond the geographical limits               compliance is required for a determination of the claim. The person who
specified in Rule 45(c);                                                           produced the information must preserve the information until the claim is
     (iii) requires disclosure of privileged or other protected matter, if no      resolved.
exception or waiver applies; or
     (iv) subjects a person to undue burden.                                       (g) Contempt.
  (B) When Permitted. To protect a person subject to or affected by a              The court for the district where compliance is required—and also, after a
subpoena, the court for the district where compliance is required may, on          motion is transferred, the issuing court—may hold in contempt a person
motion, quash or modify the subpoena if it requires:                               who, having been served, fails without adequate excuse to obey the
      (i) disclosing a trade secret or other confidential research,                subpoena or an order related to it.
development, or commercial information; or




                                         For access to subpoena materials, see Fed. R. Civ. P. 45(a) Committee Note (2013).
   Case 4:19-cv-01491 Document 45-1 Filed on 07/01/20 in TXSD Page 14 of 38



                                    SUBPOENA RIDER
                                TALABI & ASSOCIATES, P.C.


Definitions

       1.      The terms “You” and “Your” shall mean Talabi & Associates, P.C., any

shareholder, director, officer, employee, agent, entity, or other person acting on behalf of Talabi

& Associates, P.C., and any entity Talabi & Associates, P.C. owns or controls.

       2.      The term “Communications” shall mean all discussions, conversations, meetings,

conferences, telephone conversations, text messages, interviews, negotiations, agreements,

understandings, cards, letters, correspondences, telegrams, telexes, electronic mail, voicemail, or

other forms of written or verbal interchange, however transmitted or stored, including reports,

notes, memoranda, lists, agenda and other records of any communications.

       3.      The term “Defendant” and “Defendants” shall mean Nooruddin S. Punjwani, M.D.,

Pain Alleviation & Interventional Needs, LLC n/k/a Pain Alleviation & Interventional Needs,

PLLC, Barketali M. Roopani, Anil B. Roopani, and Sohail B. Roopani.

       4.      The term “Documents” shall mean every original (and every copy of any original

or copy which differs in any way from any original), every writing or recording of every kind or

description, whether handwritten, typed, drawn, sketched, printed, computerized or recorded by

any mechanical, electronic or electrical means whatsoever, including without limitation books,

records, papers, letters, instructions, pamphlets, brochures, circulars, advertisements,

specifications, blueprints, maps, plats, surveys, drawings, sketches, graphs, charts, plans, reports,

correspondence, e-mails, text messages, faxes, Communications, memoranda, notes, notebooks,

lists, analyses, financial statements, bank statements, deposit tickets, cancelled checks, wire

transfers, solicitations, PowerPoint presentations, charts, minutes, calendars, appointment books,

itineraries, vouchers, receipts, contracts, agreements, invoices, written memorials of oral

                                                 1
   Case 4:19-cv-01491 Document 45-1 Filed on 07/01/20 in TXSD Page 15 of 38



communications, photographs, films, video tapes, audio tapes, recordings and compilations of data

or other information, including any compilations from which information can be obtained. The

term “Documents” shall have the broadest meaning possible consistent with the Federal Rules of

Civil Procedure.

       5.      The term “Elite Entities” shall mean Elite Health Services; Elite Imaging &

Diagnostic; Elite Healthcare; Med Center Healthcare Services, L.P. d/b/a Elite Health Services –

Medical Center; Clay Healthcare Services LLC d/b/a Elite Health Services – West Houston; Elite

Opco GP, LLC; Elite HSR, LLC; Elite HS Management, LLC; Elite HS Holdco, L.P.; Elite HS

Staffing, LLC; and Elite GP, LLC, and these entities’ current and former officers, directors,

members, partners, employees, agents, independent contractors, corporate parents, subsidiaries,

and affiliates, and any other individuals or entities acting on their behalf.

       6.      The term “P.A.I.N.” shall mean Defendant Pain Alleviation & Interventional

Needs, LLC n/k/a Pain Alleviation & Interventional Needs, PLLC, and its current and former

officers, directors, members, partners, employees, agents, independent contractors, corporate

parents, subsidiaries, and affiliates, and any other individuals or entities acting on behalf of

P.A.I.N.

       7.      The terms “Payment” or “Payments” shall mean anything of value.

       8.      The term “related to” or “relating to” shall mean directly or indirectly relating to,

mentioning or describing, pertaining to, being connected with, referring to, or reflecting upon a

stated subject matter.

Instructions

       1.      You are required to produce all non-privileged responsive Documents within Your

custody, possession, or control, including all non-privileged responsive Documents in the

possession of Your agents, such as financial institutions, attorneys, or accountants.

                                                  2
    Case 4:19-cv-01491 Document 45-1 Filed on 07/01/20 in TXSD Page 16 of 38



       2.       Any information or Document responsive to these Requests that is not produced or

disclosed by reason of a claim of privilege or work-product protection, or for any other reason,

shall be identified by: (i) the date the Document was created; (ii) general subject matter; (iii)

identity of person(s) to whom the information, or any portion thereof, has been revealed; (iv)

identity of person(s) from whom the information was communicated; and (v) the basis upon which

the information is being withheld.

       3.       The singular form of any word shall include the plural and the plural shall include

the singular.

       4.       The terms “and,” “or,” and “and/or” shall be construed conjunctively or

disjunctively as necessary to bring within the scope all responses that might otherwise be construed

as outside its scope.

       5.       Unless otherwise specified, the time period applicable to these Requests is

January 1, 2015 to the present.

Document Requests

       1.       All Documents regarding any of the claims and claimants identified in the attached

Exhibit A,1 including but not limited to any letters of protection related to the medical treatment

of those individuals and the referral or solicitation of those individuals for health-care services.

       2.       All Communications between You and any Defendant regarding any of the claims

and claimants identified in the attached Exhibit A, including but not limited to any

Communications regarding any treatment rendered by P.A.I.N. and/or the Elite Entities, letters of

protection, and the referral or solicitation of those individuals for health-care services.




1
   Please contact David Lopez via email (david.lopez@katten.com) to obtain Exhibit A. It will
then be submitted to you via a secure dropbox link.

                                                  3
   Case 4:19-cv-01491 Document 45-1 Filed on 07/01/20 in TXSD Page 17 of 38



       3.      All Documents and Communications reflecting the disbursement of settlement or

litigation proceeds for claims that You made on behalf of any of the individuals identified in the

attached Exhibit A, including, but not limited to any settlement statements, settlement-

disbursement sheets, total settlement amounts, and total disbursement amounts.

       4.      All Documents and Communications reflecting any contractual relationships,

financial arrangements, and/or referral arrangements between You and any Defendant.

       5.      All Documents reflecting Payments made to and/or received from any Defendant,

including but not limited to any invoices, receipts, statements, accounting ledgers, checks, and/or

Forms 1099-MISC.




                                                4
Case 4:19-cv-01491 Document 45-1 Filed on 07/01/20 in TXSD Page 18 of 38
                Case 4:19-cv-01491 Document 45-1 Filed on 07/01/20 in TXSD Page 19 of 38

AO 88B (Rev. 12/13) Subpoena to Produce Documents, Information, or Objects or to Permit Inspection of Premises in a Civil Action (Page 2)

Civil Action No. 4:19-cv-01491

                                                      PROOF OF SERVICE
                      (This section should not be filed with the court unless required by Fed. R. Civ. P. 45.)

            I received this subpoena for (name of individual and title, if any)
on (date)                               .


                I served the subpoena by delivering a copy to the named person as follows:


                                                                                            on (date)                                   ; or

                I returned the subpoena unexecuted because:
                                                                                                                                               .

            Unless the subpoena was issued on behalf of the United States, or one of its officers or agents, I have also
            tendered to the witness the fees for one day’s attendance, and the mileage allowed by law, in the amount of
            $                                     .

My fees are $                                     for travel and $                               for services, for a total of $                .


            I declare under penalty of perjury that this information is true.


Date:
                                                                                                    Server’s signature



                                                                                                 Printed name and title




                                                                                                    Server’s address


Additional information regarding attempted service, etc.:




AO 88B (Rev. 12/13) Subpoena to Produce Documents, Information, or Objects or to Permit Inspection of Premises in a Civil Action(Page 3)

                            Federal Rule of Civil Procedure 45 (c), (d), (e), and (g) (Effective 12/1/13)
               Case 4:19-cv-01491 Document 45-1 Filed on 07/01/20 in TXSD Page 20 of 38
(c) Place of Compliance.                                                                (ii) disclosing an unretained expert’s opinion or information that does
                                                                                   not describe specific occurrences in dispute and results from the expert’s
  (1) For a Trial, Hearing, or Deposition. A subpoena may command a                study that was not requested by a party.
person to attend a trial, hearing, or deposition only as follows:                     (C) Specifying Conditions as an Alternative. In the circumstances
   (A) within 100 miles of where the person resides, is employed, or               described in Rule 45(d)(3)(B), the court may, instead of quashing or
regularly transacts business in person; or                                         modifying a subpoena, order appearance or production under specified
   (B) within the state where the person resides, is employed, or regularly        conditions if the serving party:
transacts business in person, if the person                                             (i) shows a substantial need for the testimony or material that cannot be
      (i) is a party or a party’s officer; or                                      otherwise met without undue hardship; and
      (ii) is commanded to attend a trial and would not incur substantial               (ii) ensures that the subpoenaed person will be reasonably compensated.
expense.
                                                                                   (e) Duties in Responding to a Subpoena.
  (2) For Other Discovery. A subpoena may command:
   (A) production of documents, electronically stored information, or                (1) Producing Documents or Electronically Stored Information. These
tangible things at a place within 100 miles of where the person resides, is        procedures apply to producing documents or electronically stored
employed, or regularly transacts business in person; and                           information:
   (B) inspection of premises at the premises to be inspected.                        (A) Documents. A person responding to a subpoena to produce documents
                                                                                   must produce them as they are kept in the ordinary course of business or
(d) Protecting a Person Subject to a Subpoena; Enforcement.                        must organize and label them to correspond to the categories in the demand.
                                                                                      (B) Form for Producing Electronically Stored Information Not Specified.
 (1) Avoiding Undue Burden or Expense; Sanctions. A party or attorney              If a subpoena does not specify a form for producing electronically stored
responsible for issuing and serving a subpoena must take reasonable steps          information, the person responding must produce it in a form or forms in
to avoid imposing undue burden or expense on a person subject to the               which it is ordinarily maintained or in a reasonably usable form or forms.
subpoena. The court for the district where compliance is required must                (C) Electronically Stored Information Produced in Only One Form. The
enforce this duty and impose an appropriate sanction—which may include             person responding need not produce the same electronically stored
lost earnings and reasonable attorney’s fees—on a party or attorney who            information in more than one form.
fails to comply.                                                                      (D) Inaccessible Electronically Stored Information. The person
                                                                                   responding need not provide discovery of electronically stored information
 (2) Command to Produce Materials or Permit Inspection.                            from sources that the person identifies as not reasonably accessible because
   (A) Appearance Not Required. A person commanded to produce                      of undue burden or cost. On motion to compel discovery or for a protective
documents, electronically stored information, or tangible things, or to            order, the person responding must show that the information is not
permit the inspection of premises, need not appear in person at the place of       reasonably accessible because of undue burden or cost. If that showing is
production or inspection unless also commanded to appear for a deposition,         made, the court may nonetheless order discovery from such sources if the
hearing, or trial.                                                                 requesting party shows good cause, considering the limitations of Rule
   (B) Objections. A person commanded to produce documents or tangible             26(b)(2)(C). The court may specify conditions for the discovery.
things or to permit inspection may serve on the party or attorney designated
in the subpoena a written objection to inspecting, copying, testing, or            (2) Claiming Privilege or Protection.
sampling any or all of the materials or to inspecting the premises—or to             (A) Information Withheld. A person withholding subpoenaed information
producing electronically stored information in the form or forms requested.        under a claim that it is privileged or subject to protection as trial-preparation
The objection must be served before the earlier of the time specified for          material must:
compliance or 14 days after the subpoena is served. If an objection is made,           (i) expressly make the claim; and
the following rules apply:                                                             (ii) describe the nature of the withheld documents, communications, or
     (i) At any time, on notice to the commanded person, the serving party         tangible things in a manner that, without revealing information itself
may move the court for the district where compliance is required for an            privileged or protected, will enable the parties to assess the claim.
order compelling production or inspection.                                           (B) Information Produced. If information produced in response to a
     (ii) These acts may be required only as directed in the order, and the        subpoena is subject to a claim of privilege or of protection as trial-
order must protect a person who is neither a party nor a party’s officer from      preparation material, the person making the claim may notify any party that
significant expense resulting from compliance.                                     received the information of the claim and the basis for it. After being
                                                                                   notified, a party must promptly return, sequester, or destroy the specified
 (3) Quashing or Modifying a Subpoena.                                             information and any copies it has; must not use or disclose the information
   (A) When Required. On timely motion, the court for the district where           until the claim is resolved; must take reasonable steps to retrieve the
compliance is required must quash or modify a subpoena that:                       information if the party disclosed it before being notified; and may promptly
     (i) fails to allow a reasonable time to comply;                               present the information under seal to the court for the district where
     (ii) requires a person to comply beyond the geographical limits               compliance is required for a determination of the claim. The person who
specified in Rule 45(c);                                                           produced the information must preserve the information until the claim is
     (iii) requires disclosure of privileged or other protected matter, if no      resolved.
exception or waiver applies; or
     (iv) subjects a person to undue burden.                                       (g) Contempt.
  (B) When Permitted. To protect a person subject to or affected by a              The court for the district where compliance is required—and also, after a
subpoena, the court for the district where compliance is required may, on          motion is transferred, the issuing court—may hold in contempt a person
motion, quash or modify the subpoena if it requires:                               who, having been served, fails without adequate excuse to obey the
      (i) disclosing a trade secret or other confidential research,                subpoena or an order related to it.
development, or commercial information; or




                                         For access to subpoena materials, see Fed. R. Civ. P. 45(a) Committee Note (2013).
   Case 4:19-cv-01491 Document 45-1 Filed on 07/01/20 in TXSD Page 21 of 38



                                 SUBPOENA RIDER
                       THE LAW OFFICE OF HILDA L. SIBRIAN PC


Definitions

       1.      The terms “You” and “Your” shall mean The Law Office of Hilda L. Sibrian PC,

any shareholder, director, officer, employee, agent, entity, or other person acting on behalf of The

Law Office of Hilda L. Sibrian PC, and any entity The Law Office of Hilda L. Sibrian PC owns

or controls.

       2.      The term “Communications” shall mean all discussions, conversations, meetings,

conferences, telephone conversations, text messages, interviews, negotiations, agreements,

understandings, cards, letters, correspondences, telegrams, telexes, electronic mail, voicemail, or

other forms of written or verbal interchange, however transmitted or stored, including reports,

notes, memoranda, lists, agenda and other records of any communications.

       3.      The term “Defendant” and “Defendants” shall mean Nooruddin S. Punjwani, M.D.,

Pain Alleviation & Interventional Needs, LLC n/k/a Pain Alleviation & Interventional Needs,

PLLC, Barketali M. Roopani, Anil B. Roopani, and Sohail B. Roopani.

       4.      The term “Documents” shall mean every original (and every copy of any original

or copy which differs in any way from any original), every writing or recording of every kind or

description, whether handwritten, typed, drawn, sketched, printed, computerized or recorded by

any mechanical, electronic or electrical means whatsoever, including without limitation books,

records, papers, letters, instructions, pamphlets, brochures, circulars, advertisements,

specifications, blueprints, maps, plats, surveys, drawings, sketches, graphs, charts, plans, reports,

correspondence, e-mails, text messages, faxes, Communications, memoranda, notes, notebooks,

lists, analyses, financial statements, bank statements, deposit tickets, cancelled checks, wire

transfers, solicitations, PowerPoint presentations, charts, minutes, calendars, appointment books,

                                                 1
   Case 4:19-cv-01491 Document 45-1 Filed on 07/01/20 in TXSD Page 22 of 38



itineraries, vouchers, receipts, contracts, agreements, invoices, written memorials of oral

communications, photographs, films, video tapes, audio tapes, recordings and compilations of data

or other information, including any compilations from which information can be obtained. The

term “Documents” shall have the broadest meaning possible consistent with the Federal Rules of

Civil Procedure.

       5.      The term “Elite Entities” shall mean Elite Health Services; Elite Imaging &

Diagnostic; Elite Healthcare; Med Center Healthcare Services, L.P. d/b/a Elite Health Services –

Medical Center; Clay Healthcare Services LLC d/b/a Elite Health Services – West Houston; Elite

Opco GP, LLC; Elite HSR, LLC; Elite HS Management, LLC; Elite HS Holdco, L.P.; Elite HS

Staffing, LLC; and Elite GP, LLC, and these entities’ current and former officers, directors,

members, partners, employees, agents, independent contractors, corporate parents, subsidiaries,

and affiliates, and any other individuals or entities acting on their behalf.

       6.      The term “P.A.I.N.” shall mean Defendant Pain Alleviation & Interventional

Needs, LLC n/k/a Pain Alleviation & Interventional Needs, PLLC, and its current and former

officers, directors, members, partners, employees, agents, independent contractors, corporate

parents, subsidiaries, and affiliates, and any other individuals or entities acting on behalf of

P.A.I.N.

       7.      The terms “Payment” or “Payments” shall mean anything of value.

       8.      The term “related to” or “relating to” shall mean directly or indirectly relating to,

mentioning or describing, pertaining to, being connected with, referring to, or reflecting upon a

stated subject matter.




                                                  2
    Case 4:19-cv-01491 Document 45-1 Filed on 07/01/20 in TXSD Page 23 of 38



Instructions

       1.       You are required to produce all non-privileged responsive Documents within Your

custody, possession, or control, including all non-privileged responsive Documents in the

possession of Your agents, such as financial institutions, attorneys, or accountants.

       2.       Any information or Document responsive to these Requests that is not produced or

disclosed by reason of a claim of privilege or work-product protection, or for any other reason,

shall be identified by: (i) the date the Document was created; (ii) general subject matter; (iii)

identity of person(s) to whom the information, or any portion thereof, has been revealed; (iv)

identity of person(s) from whom the information was communicated; and (v) the basis upon which

the information is being withheld.

       3.       The singular form of any word shall include the plural and the plural shall include

the singular.

       4.       The terms “and,” “or,” and “and/or” shall be construed conjunctively or

disjunctively as necessary to bring within the scope all responses that might otherwise be construed

as outside its scope.

       5.       Unless otherwise specified, the time period applicable to these Requests is

January 1, 2015 to the present.

Document Requests

       1.       All Documents regarding any of the claims and claimants identified in the attached

Exhibit A,1 including but not limited to any letters of protection related to the medical treatment

of those individuals and the referral or solicitation of those individuals for health-care services.




1
   Please contact David Lopez via email (david.lopez@katten.com) to obtain Exhibit A. It will
then be submitted to you via a secure dropbox link.

                                                  3
   Case 4:19-cv-01491 Document 45-1 Filed on 07/01/20 in TXSD Page 24 of 38



       2.      All Communications between You and any Defendant regarding any of the claims

and claimants identified in the attached Exhibit A, including but not limited to any

Communications regarding any treatment rendered by P.A.I.N. and/or the Elite Entities, letters of

protection, and the referral or solicitation of those individuals for health-care services.

       3.      All Documents and Communications reflecting the disbursement of settlement or

litigation proceeds for claims that You made on behalf of any of the individuals identified in the

attached Exhibit A, including, but not limited to any settlement statements, settlement-

disbursement sheets, total settlement amounts, and total disbursement amounts.

       4.      All Documents and Communications reflecting any contractual relationships,

financial arrangements, and/or referral arrangements between You and any Defendant.

       5.      All Documents reflecting Payments made to and/or received from any Defendant,

including but not limited to any invoices, receipts, statements, accounting ledgers, checks, and/or

Forms 1099-MISC.




                                                  4
Case 4:19-cv-01491 Document 45-1 Filed on 07/01/20 in TXSD Page 25 of 38
                Case 4:19-cv-01491 Document 45-1 Filed on 07/01/20 in TXSD Page 26 of 38

AO 88B (Rev. 12/13) Subpoena to Produce Documents, Information, or Objects or to Permit Inspection of Premises in a Civil Action (Page 2)

Civil Action No. 4:19-cv-01491

                                                      PROOF OF SERVICE
                      (This section should not be filed with the court unless required by Fed. R. Civ. P. 45.)

            I received this subpoena for (name of individual and title, if any)
on (date)                               .


                I served the subpoena by delivering a copy to the named person as follows:


                                                                                            on (date)                                   ; or

                I returned the subpoena unexecuted because:
                                                                                                                                               .

            Unless the subpoena was issued on behalf of the United States, or one of its officers or agents, I have also
            tendered to the witness the fees for one day’s attendance, and the mileage allowed by law, in the amount of
            $                                     .

My fees are $                                     for travel and $                               for services, for a total of $                .


            I declare under penalty of perjury that this information is true.


Date:
                                                                                                    Server’s signature



                                                                                                 Printed name and title




                                                                                                    Server’s address


Additional information regarding attempted service, etc.:




AO 88B (Rev. 12/13) Subpoena to Produce Documents, Information, or Objects or to Permit Inspection of Premises in a Civil Action(Page 3)

                            Federal Rule of Civil Procedure 45 (c), (d), (e), and (g) (Effective 12/1/13)
               Case 4:19-cv-01491 Document 45-1 Filed on 07/01/20 in TXSD Page 27 of 38
(c) Place of Compliance.                                                                (ii) disclosing an unretained expert’s opinion or information that does
                                                                                   not describe specific occurrences in dispute and results from the expert’s
  (1) For a Trial, Hearing, or Deposition. A subpoena may command a                study that was not requested by a party.
person to attend a trial, hearing, or deposition only as follows:                     (C) Specifying Conditions as an Alternative. In the circumstances
   (A) within 100 miles of where the person resides, is employed, or               described in Rule 45(d)(3)(B), the court may, instead of quashing or
regularly transacts business in person; or                                         modifying a subpoena, order appearance or production under specified
   (B) within the state where the person resides, is employed, or regularly        conditions if the serving party:
transacts business in person, if the person                                             (i) shows a substantial need for the testimony or material that cannot be
      (i) is a party or a party’s officer; or                                      otherwise met without undue hardship; and
      (ii) is commanded to attend a trial and would not incur substantial               (ii) ensures that the subpoenaed person will be reasonably compensated.
expense.
                                                                                   (e) Duties in Responding to a Subpoena.
  (2) For Other Discovery. A subpoena may command:
   (A) production of documents, electronically stored information, or                (1) Producing Documents or Electronically Stored Information. These
tangible things at a place within 100 miles of where the person resides, is        procedures apply to producing documents or electronically stored
employed, or regularly transacts business in person; and                           information:
   (B) inspection of premises at the premises to be inspected.                        (A) Documents. A person responding to a subpoena to produce documents
                                                                                   must produce them as they are kept in the ordinary course of business or
(d) Protecting a Person Subject to a Subpoena; Enforcement.                        must organize and label them to correspond to the categories in the demand.
                                                                                      (B) Form for Producing Electronically Stored Information Not Specified.
 (1) Avoiding Undue Burden or Expense; Sanctions. A party or attorney              If a subpoena does not specify a form for producing electronically stored
responsible for issuing and serving a subpoena must take reasonable steps          information, the person responding must produce it in a form or forms in
to avoid imposing undue burden or expense on a person subject to the               which it is ordinarily maintained or in a reasonably usable form or forms.
subpoena. The court for the district where compliance is required must                (C) Electronically Stored Information Produced in Only One Form. The
enforce this duty and impose an appropriate sanction—which may include             person responding need not produce the same electronically stored
lost earnings and reasonable attorney’s fees—on a party or attorney who            information in more than one form.
fails to comply.                                                                      (D) Inaccessible Electronically Stored Information. The person
                                                                                   responding need not provide discovery of electronically stored information
 (2) Command to Produce Materials or Permit Inspection.                            from sources that the person identifies as not reasonably accessible because
   (A) Appearance Not Required. A person commanded to produce                      of undue burden or cost. On motion to compel discovery or for a protective
documents, electronically stored information, or tangible things, or to            order, the person responding must show that the information is not
permit the inspection of premises, need not appear in person at the place of       reasonably accessible because of undue burden or cost. If that showing is
production or inspection unless also commanded to appear for a deposition,         made, the court may nonetheless order discovery from such sources if the
hearing, or trial.                                                                 requesting party shows good cause, considering the limitations of Rule
   (B) Objections. A person commanded to produce documents or tangible             26(b)(2)(C). The court may specify conditions for the discovery.
things or to permit inspection may serve on the party or attorney designated
in the subpoena a written objection to inspecting, copying, testing, or            (2) Claiming Privilege or Protection.
sampling any or all of the materials or to inspecting the premises—or to             (A) Information Withheld. A person withholding subpoenaed information
producing electronically stored information in the form or forms requested.        under a claim that it is privileged or subject to protection as trial-preparation
The objection must be served before the earlier of the time specified for          material must:
compliance or 14 days after the subpoena is served. If an objection is made,           (i) expressly make the claim; and
the following rules apply:                                                             (ii) describe the nature of the withheld documents, communications, or
     (i) At any time, on notice to the commanded person, the serving party         tangible things in a manner that, without revealing information itself
may move the court for the district where compliance is required for an            privileged or protected, will enable the parties to assess the claim.
order compelling production or inspection.                                           (B) Information Produced. If information produced in response to a
     (ii) These acts may be required only as directed in the order, and the        subpoena is subject to a claim of privilege or of protection as trial-
order must protect a person who is neither a party nor a party’s officer from      preparation material, the person making the claim may notify any party that
significant expense resulting from compliance.                                     received the information of the claim and the basis for it. After being
                                                                                   notified, a party must promptly return, sequester, or destroy the specified
 (3) Quashing or Modifying a Subpoena.                                             information and any copies it has; must not use or disclose the information
   (A) When Required. On timely motion, the court for the district where           until the claim is resolved; must take reasonable steps to retrieve the
compliance is required must quash or modify a subpoena that:                       information if the party disclosed it before being notified; and may promptly
     (i) fails to allow a reasonable time to comply;                               present the information under seal to the court for the district where
     (ii) requires a person to comply beyond the geographical limits               compliance is required for a determination of the claim. The person who
specified in Rule 45(c);                                                           produced the information must preserve the information until the claim is
     (iii) requires disclosure of privileged or other protected matter, if no      resolved.
exception or waiver applies; or
     (iv) subjects a person to undue burden.                                       (g) Contempt.
  (B) When Permitted. To protect a person subject to or affected by a              The court for the district where compliance is required—and also, after a
subpoena, the court for the district where compliance is required may, on          motion is transferred, the issuing court—may hold in contempt a person
motion, quash or modify the subpoena if it requires:                               who, having been served, fails without adequate excuse to obey the
      (i) disclosing a trade secret or other confidential research,                subpoena or an order related to it.
development, or commercial information; or




                                         For access to subpoena materials, see Fed. R. Civ. P. 45(a) Committee Note (2013).
   Case 4:19-cv-01491 Document 45-1 Filed on 07/01/20 in TXSD Page 28 of 38



                                    SUBPOENA RIDER
                               THE MUKERJI LAW FIRM, P.C.


Definitions

       1.      The terms “You” and “Your” shall mean The Mukerji Law Firm, P.C. any

shareholder, director, officer, employee, agent, entity, or other person acting on behalf of The

Mukerji Law Firm, P.C., and any entity The Mukerji Law Firm, P.C. owns or controls.

       2.      The term “Communications” shall mean all discussions, conversations, meetings,

conferences, telephone conversations, text messages, interviews, negotiations, agreements,

understandings, cards, letters, correspondences, telegrams, telexes, electronic mail, voicemail, or

other forms of written or verbal interchange, however transmitted or stored, including reports,

notes, memoranda, lists, agenda and other records of any communications.

       3.      The term “Defendant” and “Defendants” shall mean Nooruddin S. Punjwani, M.D.,

Pain Alleviation & Interventional Needs, LLC n/k/a Pain Alleviation & Interventional Needs,

PLLC, Barketali M. Roopani, Anil B. Roopani, and Sohail B. Roopani.

       4.      The term “Documents” shall mean every original (and every copy of any original

or copy which differs in any way from any original), every writing or recording of every kind or

description, whether handwritten, typed, drawn, sketched, printed, computerized or recorded by

any mechanical, electronic or electrical means whatsoever, including without limitation books,

records, papers, letters, instructions, pamphlets, brochures, circulars, advertisements,

specifications, blueprints, maps, plats, surveys, drawings, sketches, graphs, charts, plans, reports,

correspondence, e-mails, text messages, faxes, Communications, memoranda, notes, notebooks,

lists, analyses, financial statements, bank statements, deposit tickets, cancelled checks, wire

transfers, solicitations, PowerPoint presentations, charts, minutes, calendars, appointment books,

itineraries, vouchers, receipts, contracts, agreements, invoices, written memorials of oral

                                                 1
   Case 4:19-cv-01491 Document 45-1 Filed on 07/01/20 in TXSD Page 29 of 38



communications, photographs, films, video tapes, audio tapes, recordings and compilations of data

or other information, including any compilations from which information can be obtained. The

term “Documents” shall have the broadest meaning possible consistent with the Federal Rules of

Civil Procedure.

       5.      The term “Elite Entities” shall mean Elite Health Services; Elite Imaging &

Diagnostic; Elite Healthcare; Med Center Healthcare Services, L.P. d/b/a Elite Health Services –

Medical Center; Clay Healthcare Services LLC d/b/a Elite Health Services – West Houston; Elite

Opco GP, LLC; Elite HSR, LLC; Elite HS Management, LLC; Elite HS Holdco, L.P.; Elite HS

Staffing, LLC; and Elite GP, LLC, and these entities’ current and former officers, directors,

members, partners, employees, agents, independent contractors, corporate parents, subsidiaries,

and affiliates, and any other individuals or entities acting on their behalf.

       6.      The term “P.A.I.N.” shall mean Defendant Pain Alleviation & Interventional

Needs, LLC n/k/a Pain Alleviation & Interventional Needs, PLLC, and its current and former

officers, directors, members, partners, employees, agents, independent contractors, corporate

parents, subsidiaries, and affiliates, and any other individuals or entities acting on behalf of

P.A.I.N.

       7.      The terms “Payment” or “Payments” shall mean anything of value.

       8.      The term “related to” or “relating to” shall mean directly or indirectly relating to,

mentioning or describing, pertaining to, being connected with, referring to, or reflecting upon a

stated subject matter.

Instructions

       1.      You are required to produce all non-privileged responsive Documents within Your

custody, possession, or control, including all non-privileged responsive Documents in the

possession of Your agents, such as financial institutions, attorneys, or accountants.

                                                  2
    Case 4:19-cv-01491 Document 45-1 Filed on 07/01/20 in TXSD Page 30 of 38



       2.       Any information or Document responsive to these Requests that is not produced or

disclosed by reason of a claim of privilege or work-product protection, or for any other reason,

shall be identified by: (i) the date the Document was created; (ii) general subject matter; (iii)

identity of person(s) to whom the information, or any portion thereof, has been revealed; (iv)

identity of person(s) from whom the information was communicated; and (v) the basis upon which

the information is being withheld.

       3.       The singular form of any word shall include the plural and the plural shall include

the singular.

       4.       The terms “and,” “or,” and “and/or” shall be construed conjunctively or

disjunctively as necessary to bring within the scope all responses that might otherwise be construed

as outside its scope.

       5.       Unless otherwise specified, the time period applicable to these Requests is

January 1, 2015 to the present.

Document Requests

       1.       All Documents regarding any of the claims and claimants identified in the attached

Exhibit A,1 including but not limited to any letters of protection related to the medical treatment

of those individuals and the referral or solicitation of those individuals for health-care services.

       2.       All Communications between You and any Defendant regarding any of the claims

and claimants identified in the attached Exhibit A, including but not limited to any

Communications regarding any treatment rendered by P.A.I.N. and/or the Elite Entities, letters of

protection, and the referral or solicitation of those individuals for health-care services.




1
   Please contact David Lopez via email (david.lopez@katten.com) to obtain Exhibit A. It will
then be submitted to you via a secure dropbox link.

                                                  3
   Case 4:19-cv-01491 Document 45-1 Filed on 07/01/20 in TXSD Page 31 of 38



       3.      All Documents and Communications reflecting the disbursement of settlement or

litigation proceeds for claims that You made on behalf of any of the individuals identified in the

attached Exhibit A, including, but not limited to any settlement statements, settlement-

disbursement sheets, total settlement amounts, and total disbursement amounts.

       4.      All Documents and Communications reflecting any contractual relationships,

financial arrangements, and/or referral arrangements between You and any Defendant.

       5.      All Documents reflecting Payments made to and/or received from any Defendant,

including but not limited to any invoices, receipts, statements, accounting ledgers, checks, and/or

Forms 1099-MISC.




                                                4
Case 4:19-cv-01491 Document 45-1 Filed on 07/01/20 in TXSD Page 32 of 38
                Case 4:19-cv-01491 Document 45-1 Filed on 07/01/20 in TXSD Page 33 of 38

AO 88B (Rev. 12/13) Subpoena to Produce Documents, Information, or Objects or to Permit Inspection of Premises in a Civil Action (Page 2)

Civil Action No. 4:19-cv-01491

                                                      PROOF OF SERVICE
                      (This section should not be filed with the court unless required by Fed. R. Civ. P. 45.)

            I received this subpoena for (name of individual and title, if any)
on (date)                               .


                I served the subpoena by delivering a copy to the named person as follows:


                                                                                            on (date)                                   ; or

                I returned the subpoena unexecuted because:
                                                                                                                                               .

            Unless the subpoena was issued on behalf of the United States, or one of its officers or agents, I have also
            tendered to the witness the fees for one day’s attendance, and the mileage allowed by law, in the amount of
            $                                     .

My fees are $                                     for travel and $                               for services, for a total of $                .


            I declare under penalty of perjury that this information is true.


Date:
                                                                                                    Server’s signature



                                                                                                 Printed name and title




                                                                                                    Server’s address


Additional information regarding attempted service, etc.:




AO 88B (Rev. 12/13) Subpoena to Produce Documents, Information, or Objects or to Permit Inspection of Premises in a Civil Action(Page 3)

                            Federal Rule of Civil Procedure 45 (c), (d), (e), and (g) (Effective 12/1/13)
               Case 4:19-cv-01491 Document 45-1 Filed on 07/01/20 in TXSD Page 34 of 38
(c) Place of Compliance.                                                                (ii) disclosing an unretained expert’s opinion or information that does
                                                                                   not describe specific occurrences in dispute and results from the expert’s
  (1) For a Trial, Hearing, or Deposition. A subpoena may command a                study that was not requested by a party.
person to attend a trial, hearing, or deposition only as follows:                     (C) Specifying Conditions as an Alternative. In the circumstances
   (A) within 100 miles of where the person resides, is employed, or               described in Rule 45(d)(3)(B), the court may, instead of quashing or
regularly transacts business in person; or                                         modifying a subpoena, order appearance or production under specified
   (B) within the state where the person resides, is employed, or regularly        conditions if the serving party:
transacts business in person, if the person                                             (i) shows a substantial need for the testimony or material that cannot be
      (i) is a party or a party’s officer; or                                      otherwise met without undue hardship; and
      (ii) is commanded to attend a trial and would not incur substantial               (ii) ensures that the subpoenaed person will be reasonably compensated.
expense.
                                                                                   (e) Duties in Responding to a Subpoena.
  (2) For Other Discovery. A subpoena may command:
   (A) production of documents, electronically stored information, or                (1) Producing Documents or Electronically Stored Information. These
tangible things at a place within 100 miles of where the person resides, is        procedures apply to producing documents or electronically stored
employed, or regularly transacts business in person; and                           information:
   (B) inspection of premises at the premises to be inspected.                        (A) Documents. A person responding to a subpoena to produce documents
                                                                                   must produce them as they are kept in the ordinary course of business or
(d) Protecting a Person Subject to a Subpoena; Enforcement.                        must organize and label them to correspond to the categories in the demand.
                                                                                      (B) Form for Producing Electronically Stored Information Not Specified.
 (1) Avoiding Undue Burden or Expense; Sanctions. A party or attorney              If a subpoena does not specify a form for producing electronically stored
responsible for issuing and serving a subpoena must take reasonable steps          information, the person responding must produce it in a form or forms in
to avoid imposing undue burden or expense on a person subject to the               which it is ordinarily maintained or in a reasonably usable form or forms.
subpoena. The court for the district where compliance is required must                (C) Electronically Stored Information Produced in Only One Form. The
enforce this duty and impose an appropriate sanction—which may include             person responding need not produce the same electronically stored
lost earnings and reasonable attorney’s fees—on a party or attorney who            information in more than one form.
fails to comply.                                                                      (D) Inaccessible Electronically Stored Information. The person
                                                                                   responding need not provide discovery of electronically stored information
 (2) Command to Produce Materials or Permit Inspection.                            from sources that the person identifies as not reasonably accessible because
   (A) Appearance Not Required. A person commanded to produce                      of undue burden or cost. On motion to compel discovery or for a protective
documents, electronically stored information, or tangible things, or to            order, the person responding must show that the information is not
permit the inspection of premises, need not appear in person at the place of       reasonably accessible because of undue burden or cost. If that showing is
production or inspection unless also commanded to appear for a deposition,         made, the court may nonetheless order discovery from such sources if the
hearing, or trial.                                                                 requesting party shows good cause, considering the limitations of Rule
   (B) Objections. A person commanded to produce documents or tangible             26(b)(2)(C). The court may specify conditions for the discovery.
things or to permit inspection may serve on the party or attorney designated
in the subpoena a written objection to inspecting, copying, testing, or            (2) Claiming Privilege or Protection.
sampling any or all of the materials or to inspecting the premises—or to             (A) Information Withheld. A person withholding subpoenaed information
producing electronically stored information in the form or forms requested.        under a claim that it is privileged or subject to protection as trial-preparation
The objection must be served before the earlier of the time specified for          material must:
compliance or 14 days after the subpoena is served. If an objection is made,           (i) expressly make the claim; and
the following rules apply:                                                             (ii) describe the nature of the withheld documents, communications, or
     (i) At any time, on notice to the commanded person, the serving party         tangible things in a manner that, without revealing information itself
may move the court for the district where compliance is required for an            privileged or protected, will enable the parties to assess the claim.
order compelling production or inspection.                                           (B) Information Produced. If information produced in response to a
     (ii) These acts may be required only as directed in the order, and the        subpoena is subject to a claim of privilege or of protection as trial-
order must protect a person who is neither a party nor a party’s officer from      preparation material, the person making the claim may notify any party that
significant expense resulting from compliance.                                     received the information of the claim and the basis for it. After being
                                                                                   notified, a party must promptly return, sequester, or destroy the specified
 (3) Quashing or Modifying a Subpoena.                                             information and any copies it has; must not use or disclose the information
   (A) When Required. On timely motion, the court for the district where           until the claim is resolved; must take reasonable steps to retrieve the
compliance is required must quash or modify a subpoena that:                       information if the party disclosed it before being notified; and may promptly
     (i) fails to allow a reasonable time to comply;                               present the information under seal to the court for the district where
     (ii) requires a person to comply beyond the geographical limits               compliance is required for a determination of the claim. The person who
specified in Rule 45(c);                                                           produced the information must preserve the information until the claim is
     (iii) requires disclosure of privileged or other protected matter, if no      resolved.
exception or waiver applies; or
     (iv) subjects a person to undue burden.                                       (g) Contempt.
  (B) When Permitted. To protect a person subject to or affected by a              The court for the district where compliance is required—and also, after a
subpoena, the court for the district where compliance is required may, on          motion is transferred, the issuing court—may hold in contempt a person
motion, quash or modify the subpoena if it requires:                               who, having been served, fails without adequate excuse to obey the
      (i) disclosing a trade secret or other confidential research,                subpoena or an order related to it.
development, or commercial information; or




                                         For access to subpoena materials, see Fed. R. Civ. P. 45(a) Committee Note (2013).
   Case 4:19-cv-01491 Document 45-1 Filed on 07/01/20 in TXSD Page 35 of 38



                                     SUBPOENA RIDER
                                    ADAME * GARZA, LLP


Definitions

       1.      The terms “You” and “Your” shall mean Adame * Garza, LLP, any shareholder,

director, officer, employee, agent, entity, or other person acting on behalf of Adame * Garza, LLP,

and any entity Adame * Garza, LLP owns or controls.

       2.      The term “Communications” shall mean all discussions, conversations, meetings,

conferences, telephone conversations, text messages, interviews, negotiations, agreements,

understandings, cards, letters, correspondences, telegrams, telexes, electronic mail, voicemail, or

other forms of written or verbal interchange, however transmitted or stored, including reports,

notes, memoranda, lists, agenda and other records of any communications.

       3.      The term “Defendant” and “Defendants” shall mean Nooruddin S. Punjwani, M.D.,

Pain Alleviation & Interventional Needs, LLC n/k/a Pain Alleviation & Interventional Needs,

PLLC, Barketali M. Roopani, Anil B. Roopani, and Sohail B. Roopani.

       4.      The term “Documents” shall mean every original (and every copy of any original

or copy which differs in any way from any original), every writing or recording of every kind or

description, whether handwritten, typed, drawn, sketched, printed, computerized or recorded by

any mechanical, electronic or electrical means whatsoever, including without limitation books,

records, papers, letters, instructions, pamphlets, brochures, circulars, advertisements,

specifications, blueprints, maps, plats, surveys, drawings, sketches, graphs, charts, plans, reports,

correspondence, e-mails, text messages, faxes, Communications, memoranda, notes, notebooks,

lists, analyses, financial statements, bank statements, deposit tickets, cancelled checks, wire

transfers, solicitations, PowerPoint presentations, charts, minutes, calendars, appointment books,

itineraries, vouchers, receipts, contracts, agreements, invoices, written memorials of oral


                                                 1
   Case 4:19-cv-01491 Document 45-1 Filed on 07/01/20 in TXSD Page 36 of 38



communications, photographs, films, video tapes, audio tapes, recordings and compilations of data

or other information, including any compilations from which information can be obtained. The

term “Documents” shall have the broadest meaning possible consistent with the Federal Rules of

Civil Procedure.

       5.      The term “Elite Entities” shall mean Elite Health Services; Elite Imaging &

Diagnostic; Elite Healthcare; Med Center Healthcare Services, L.P. d/b/a Elite Health Services –

Medical Center; Clay Healthcare Services LLC d/b/a Elite Health Services – West Houston; Elite

Opco GP, LLC; Elite HSR, LLC; Elite HS Management, LLC; Elite HS Holdco, L.P.; Elite HS

Staffing, LLC; and Elite GP, LLC, and these entities’ current and former officers, directors,

members, partners, employees, agents, independent contractors, corporate parents, subsidiaries,

and affiliates, and any other individuals or entities acting on their behalf.

       6.      The term “P.A.I.N.” shall mean Defendant Pain Alleviation & Interventional

Needs, LLC n/k/a Pain Alleviation & Interventional Needs, PLLC, and its current and former

officers, directors, members, partners, employees, agents, independent contractors, corporate

parents, subsidiaries, and affiliates, and any other individuals or entities acting on behalf of

P.A.I.N.

       7.      The terms “Payment” or “Payments” shall mean anything of value.

       8.      The term “related to” or “relating to” shall mean directly or indirectly relating to,

mentioning or describing, pertaining to, being connected with, referring to, or reflecting upon a

stated subject matter.

Instructions

       1.      You are required to produce all non-privileged responsive Documents within Your

custody, possession, or control, including all non-privileged responsive Documents in the

possession of Your agents, such as financial institutions, attorneys, or accountants.

                                                  2
    Case 4:19-cv-01491 Document 45-1 Filed on 07/01/20 in TXSD Page 37 of 38



       2.       Any information or Document responsive to these Requests that is not produced or

disclosed by reason of a claim of privilege or work-product protection, or for any other reason,

shall be identified by: (i) the date the Document was created; (ii) general subject matter; (iii)

identity of person(s) to whom the information, or any portion thereof, has been revealed; (iv)

identity of person(s) from whom the information was communicated; and (v) the basis upon which

the information is being withheld.

       3.       The singular form of any word shall include the plural and the plural shall include

the singular.

       4.       The terms “and,” “or,” and “and/or” shall be construed conjunctively or

disjunctively as necessary to bring within the scope all responses that might otherwise be construed

as outside its scope.

       5.       Unless otherwise specified, the time period applicable to these Requests is

January 1, 2015 to the present.

Document Requests

       1.       All Documents regarding any of the claims and claimants identified in the attached

Exhibit A,1 including but not limited to any letters of protection related to the medical treatment

of those individuals and the referral or solicitation of those individuals for health-care services.

       2.       All Communications between You and any Defendant regarding any of the claims

and claimants identified in the attached Exhibit A, including but not limited to any

Communications regarding any treatment rendered by P.A.I.N. and/or the Elite Entities, letters of

protection, and the referral or solicitation of those individuals for health-care services.




1
 Please contact David Lopez via email (david.lopez@katten.com) to obtain Exhibit A. It will then
be submitted to you via a secure dropbox link.

                                                  3
   Case 4:19-cv-01491 Document 45-1 Filed on 07/01/20 in TXSD Page 38 of 38



       3.      All Documents and Communications reflecting the disbursement of settlement or

litigation proceeds for claims that You made on behalf of any of the individuals identified in the

attached Exhibit A, including, but not limited to any settlement statements, settlement-

disbursement sheets, total settlement amounts, and total disbursement amounts.

       4.      All Documents and Communications reflecting any contractual relationships,

financial arrangements, and/or referral arrangements between You and any Defendant.

       5.      All Documents reflecting Payments made to and/or received from any Defendant,

including but not limited to any invoices, receipts, statements, accounting ledgers, checks, and/or

Forms 1099-MISC.




                                                4
